DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 23 September 2021, with respect to the rejections of claims 1-3, 6, 7, 9, 10, 18 and 25 under 35 U.S.C. § 102(b) and the rejections of claims 4, 5, 11, 12, 15, 19 and 21-24 under 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejections of claims 1-3, 6, 7, 9, 10, 18 and 25 under 35 U.S.C. § 102(b) and the rejections of claims 4, 5, 11, 12, 15, 19 and 21-24 under 35 U.S.C. § 103(a) have been withdrawn.

Allowable Subject Matter
4.	Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments to the claims overcome the previously cited prior art.  The closest prior art discovered is the combination of Goulanian (US-2005/0122549), Payne (US-6,760,135), Faris (US-2005/0112848), Kihara (US-2008/0169587), Ikeda (US-8,400,696), Haussler (US-8,049,941), and Kroll (US-8,294,966).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches any of claims 1-25, either in a single reference or in an obvious combination of references; and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616